Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This is in response to the amendment filed 02/22/2022. Claims 21-28 have been added; claims 1-28 are presented for examination. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 2, 4-8, 10-13, 15-18, 20-21, 23, 25, 27 are rejected under 35 USC 103 as being unpatentable over LI et al (US Pub. No. 2011/0319069 A1) in view of Scipione et al (US Pub. No. 2014/0248917 A1).

Regarding claim 1, LI discloses “a transceiver, configured to receive carrier range information from a network device” (see LI figure 3 and ¶ 0023; disclosing receiving by the mobile communication, a UE capability Enquiry message; And Li (¶ 0025) disclose that UECapabilityEnquiry message which represents the initiation of a UE capability transfer procedure by the service network. In addition, and discloses that UECapabilityEnquiry message will be used to determine a set of capability parameters, including at least a maximum number of supported carriers), “and a processor, configured to determine capability information of at least one carrier in a carrier combination supported by the apparatus,”( see LI figure 3 and ¶ 0023; determines the capability category information may comprise a single capability category for all of the supported carriers, each of the supported carriers may have a respective capability, which means capability of at least one of the supported carries will determined).  Also, LI teaches the claimed feature of “wherein a total bandwidth of the at least one carrier is less than or equal to the maximum carrier bandwidth”( see LI figure 3 and ¶ 0023; When receiving the set of capability parameters, the service network may determine that the mobile communication device is capable of a maximum data rate equal to the product of the maximum number of supported carriers and the data rate indicated by the single capability category) and “wherein the transceiver is further configured to: report the capability information of the at least one carrier to the network device” (see LI figure 3 and ¶ 0023; the mobile communication device reports the set of capability parameters, including the maximum number of supported carriers and the capability category information; the capability category information may comprise a single capability category for all of the supported carriers).
Li does not appear to explicitly disclose “wherein the carrier range information comprises a maximum carrier bandwidth”.  However, Scipione discloses “wherein the carrier range information comprises a maximum carrier bandwidth”( see Scipione ¶ 0014, ¶ 0061; receiving from a base radio network subsystem, at least first and second DL carrier center frequency indicators corresponding to total occupied bandwidth that is constrained within an allocated frequency spectrum).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of LI and Scipione before him or her, to modify the invention of LI to receive from a network device a UE capabilities may indicate total or maximum bandwidth of carriers.  The suggestion for doing so would have been to take advantage of multi-carrier operation, given contiguous carriers that are being aggregated, or even a dual band multi-carrier scenario combined with multiple available carriers in a given band, the present aspects use network planning to avoid configuration of one of the paired UL carriers.  In other words, a radio network subsystem may configure a first DL carrier and a second DL carrier to have a total occupied bandwidth (¶ 0003).
  
Regarding claim 2, claim 1 is incorporated as stated above.  In addition, the combination of Li and Scipione further discloses “wherein the carrier range information further comprises a maximum carrier quantity, and a quantity of carriers comprised in the least one carrier is less than or equal to the maximum carrier quantity”; (see LI figure 3 and ¶ 0023; the UE uses the UE capability enquiry message to determines a set of capability parameters, including at least a maximum number of supported carriers; And Li (¶ 0025) disclose that UECapabilityEnquiry message which represents the initiation of a UE capability transfer procedure by the service network. In addition, and discloses that UECapabilityEnquiry message will be used to determine a set of capability parameters, including at least a maximum number of supported carriers).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, the combination of LI Scipione further discloses “wherein the capability information comprises at least one of a multiple-input multiple-output MIMO capability of the at least one carrier or channel state information CSI capability of the at least one carrier”; (see LI ¶ 0023).

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, the combination of LI Scipione further discloses “wherein the carrier range information is carried in the capability information  when the transceiver report the capability information.”; (see LI ¶ 0023).

Regarding claim 5, claim 1 is incorporated as stated above.  In addition, the combination of LI Scipione further discloses “wherein the capability information includes an indication of a frequency band, and  the at least one carrier is in a certain frequency band.”; (see Scipione ¶ 0014, ¶ 0061).

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, the combination of LI Scipione further discloses “wherein the apparatus is a terminal.”; (see Scipione Figs. 1, 7).

Regarding claim 21, claim 1 is incorporated as stated above.  In addition, the combination of LI Scipione further discloses “wherein the capability information carries an index indicating a capability information set including first capability information of each of the at least carrier in the carrier combination supported by the apparatus”; (see LI figure 3 and ¶ 0023; determines the capability category information may comprise a single capability category for all of the supported carriers, each of the supported carriers may have a respective capability, which means capability of at least one of the supported carries will determined).

Claims 7 – 8 and 10-11 and 23 are the method claims corresponding to the apparatus claims 1 – 2, 4-6 and 21 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 2, 4-6 and 21.  Claims 7 – 8 and 10-11 and 21 are rejected under the same rational as claims 1 – 2, 4-6 and 21.

Claims 12 – 13, 15-16 and 25 are the computer storage medium claims corresponding to the apparatus claims 1 – 2, 4-6 and 21 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 2, 4-6 and 21.  Claims 12 – 13 and 15-16 and 25 are rejected under the same rational as claims 1 – 2, 4-6 and 21.

Claims 17 – 18, 20 and 27 are the communication apparatus claims corresponding to the apparatus claims 1 – 2, 4-6 and 21 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 – 2, 4-6 and 21.  Claims 17 – 18 and 20 are rejected under the same rational as claims 1 – 2, 4-6 and 21.

Claims 3, 9, 14, 19, 22, 24, 26 and 28 are rejected under 35 USC 103 as being unpatentable over LI et al (US Pub. No. 2011/0319069 A1) in view of Scipione et al (US Pub. No. 2014/0248917 A1) and further in view of Zaus et al (US Pub. No. 2015/0264637 A1).

Regarding claim 3, claim 1 is incorporated as stated above.  In addition, Li does not appear to explicitly disclose “wherein the capability information comprises at least one of a multiple-input multiple-output (MIMO) capability or a channel state information (CSI) capability”.  However, Zaus discloses “wherein the capability information comprises at least one of a multiple-input multiple-output (MIMO) capability or a channel state information (CSI) capability”( See Zaus ¶ 0034, capability information that can be used to indicate whether UL MIMO is supported).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of LI and Zaus before him or her, to modify the invention of LI to receive UE capabilities may indicate at least one of: supported number of CSI processes and supported number of MIMO layers.  The suggestion for doing so would have been to help solving the problem that the wireless device is sometimes restricted to use less radio features, e.g. less MIMO layers, than it is actually capable of using and avoid the issue that some of the radio capability information provided by the UE will not be taken into account by the network, and certain features may not work even if they are supported both by the UE and by the network (¶ 0003).

Claim 9 is the method claim corresponding to the apparatus claim 3 that has been rejected above.  Applicant attention is directed to the rejection of claim 3.  Claim 9 is rejected under the same rational as claim 3.

Claim 14 is the computer readable storage medium claim corresponding to the apparatus claim 3 that has been rejected above.  Applicant attention is directed to the rejection of claim 3.  Claim 14 is rejected under the same rational as claim 3.

Claim 19 is the communication apparatus claim corresponding to the apparatus claim 3 that has been rejected above.  Applicant attention is directed to the rejection of claim 3.  Claim 19 is rejected under the same rational as claim 3.

Regarding claim 22, claim 21 is incorporated as stated above.  In addition, Li does not appear to explicitly disclose “wherein the capability information comprises at least one of a multiple-input multiple-output (MIMO) capability or a channel state information (CSI) capability”.  However, Zaus discloses “wherein the capability information comprises at least one of a multiple-input multiple-output (MIMO) capability or a channel state information (CSI) capability”( See Zaus ¶ 0034, capability information that can be used to indicate whether UL MIMO is supported).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of LI and Zaus before him or her, to modify the invention of LI to receive UE capabilities may indicate at least one of: supported number of CSI processes and supported number of MIMO layers.  The suggestion for doing so would have been to help solving the problem that the wireless device is sometimes restricted to use less radio features, e.g. less MIMO layers, than it is actually capable of using and avoid the issue that some of the radio capability information provided by the UE will not be taken into account by the network, and certain features may not work even if they are supported both by the UE and by the network (¶ 0003).

Claim 24 is the method claim corresponding to the apparatus claim 22 that has been rejected above.  Applicant attention is directed to the rejection of claim 22.  Claim 24 is rejected under the same rational as claim 22.

Claim 26 is the computer readable storage medium claim corresponding to the apparatus claim 22 that has been rejected above.  Applicant attention is directed to the rejection of claim 22.  Claim 26 is rejected under the same rational as claim 22.

Claim 28 is the communication apparatus claim corresponding to the apparatus claim 22 that has been rejected above.  Applicant attention is directed to the rejection of claim 22.  Claim 28 is rejected under the same rational as claim 22.




Response to Argument(s)
Applicant's argument(s) filed on February 22, 2022 have been fully considered but they are not persuasive. Also, arguments submitted are moot in view of the new ground rejection.  Therefore, rejection is maintained. 

In the remarks, the Applicant argues in substance that: 
the combination of Li and Scipione fails to teaches or suggest wherein a total bandwidth of the at least one carrier is less than or equal to the maximum carrier bandwidth.
the combination of Li and Scipione fails to teaches or suggest a transceiver, configured to receive carrier range information from a network device, wherein the carrier range information comprises a maximum carrier bandwidth.
All the other arguments are mood in view of the new ground of rejection.


• In response to argument(s): 
Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation.  First, in light of applicant’s specification [e.g. ¶ 0091 and table 1), total bandwidth and maximum bandwidth is mapped to carrier aggregation band classes (A, B, C, D, E, F).   Li (¶ 0025) disclose that UECapabilityEnquiry message which represents the initiation of a UE capability transfer procedure by the service network. In addition, and discloses that UECapabilityEnquiry message will be used to determine a set of capability parameters, including at least a maximum number of supported carriers.  LI (figure 3 and ¶ 0023) discloses determines the capability category information may comprise a single capability category for all of the supported carriers, each of the supported carriers may have a respective capability, which means capability of at least one of the supported carries will determined. In addition, secondary reference Scipione (¶ 0014, ¶ 0061) discloses receiving from a base radio network subsystem, at least first and second DL carrier center frequency indicators corresponding to total occupied bandwidth that is constrained within an allocated frequency spectrum. Thus, the combination of Li and Scipione meets the scope of the claimed limitation as currently presented. 

Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation.  First, in light of applicant’s specification [e.g. ¶ 0091 and table 1), total bandwidth and maximum bandwidth is mapped to carrier aggregation band classes (A, B, C, D, E, F).   Li (¶ 0025) disclose that UECapabilityEnquiry message which represents the initiation of a UE capability transfer procedure by the service network. In addition, and discloses that UECapabilityEnquiry message will be used to determine a set of capability parameters, including at least a maximum number of supported carriers.  LI (figure 3 and ¶ 0023) discloses determines the capability category information may comprise a single capability category for all of the supported carriers, each of the supported carriers may have a respective capability, which means capability of at least one of the supported carries will determined. In addition, secondary reference Scipione (¶ 0014, ¶ 0061) discloses receiving from a base radio network subsystem, at least first and second DL carrier center frequency indicators corresponding to total occupied bandwidth that is constrained within an allocated frequency spectrum. Thus, the combination of Li and Scipione meets the scope of the claimed limitation as currently presented.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468